241 Ga. 306 (1978)
245 S.E.2d 280
OLIVER et al.
v.
CITY OF MACON.
33478.
Supreme Court of Georgia.
Submitted April 14, 1978.
Decided May 2, 1978.
Raley & Exum, F. Robert Raley, for appellants.
Andrew W. McKenna, J. Michael Carpenter, for appellee.
NICHOLS, Chief Justice.
The appellants were cited by the building inspector of the City of Macon for violations of the city's housing code. They appealed the building inspector's determination to the municipal court. That court affirmed the building inspector's determination and ordered the properties be brought into minimum code standards within 60 days or else the buildings on the properties be demolished or removed. The appellants applied for certiorari to the superior court, which denied the writ.
Appellants contend this court has jurisdiction of the appeal due to a constitutional challenge as to the validity of the Housing Code of the City of Macon. There was no copy of the ordinance contained in the record. This court cannot take judicial notice of municipal ordinances. Mayor &c. of Savannah v. TWA, 233 Ga. 885, 887 (214 SE2d 370) (1975). The remaining enumerations of error *307 are within the jurisdiction of the Court of Appeals. Therefore, this case is transferred to that court.
Transferred to the Court of Appeals. All the Justices concur.